Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 02/16/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Applicant amended claims 1, 8 and 15 to include” ….that govern multiple types of modifications that can be made to the demo asset.“ Emphasis added
Applicant is required to cancel the new matter in the reply to this Office Action.

Response to Arguments
Applicant’s arguments, filed 2/19/2021, with respect to the 101 rejection have been fully considered and are persuasive.  The 101 rejection of claim 15-20 has been withdrawn. 

Applicant's arguments filed 2/19/2021 with respect to claims 1-20 have been fully considered but they are not persuasive since they are geared toward matter not supported by the original disclosure

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1-20 are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Adams et al (U.S. Patent No. 7,802,309).

As per claims, 1, 8 and 15 Adams et al teach a method for controlling usage of shared demo assets , the method comprising: embedding, by a processor of a computing system (central system, 12,. Fig 1), a digital watermark (digital watermark) into a demo asset ()copy of digital asset) created by a first entity (Digital right management, fig 1), the digital watermark including usage conditions defined by the first entity; tracking (tracking), by the processor (user device, 14, see fig 5, 6), a use of the demo asset by a second entity (user device, 14)  by utilizing the digital watermark embedded (encoded) into the demo asset; and controlling, by the processor, the use of the demo asset by the second entity based on a compliance with the usage conditions defined by the first entity  (see column 3, line 27-51, column 8 line 19-65, column 9 line 1-21) .  

As per claims 2, 9, 15 Adams et al teach a method wherein the controlling includes detecting, by the processor, a modification to the demo asset by the second entity, as a function of the tracking; determining, by the processor, that the modification to the demo asset is a violation of the usage conditions and not allowed; and disabling, by the processor, the demo asset in response to the determining that the violation occurred so that the second entity cannot continue using the demo asset (see column 7 line 19-44, fig 6, column 8 lines 31-54) .

As per claims 3, 10, 17 Adams et al teach a method, wherein the controlling includes: detecting, by the processor, a modification to the demo asset by the second entity as a function of the tracking; determining, by the processor, that the modification to the demo asset is allowed under the usage conditions; and creating, by the processor, a new watermark to be embedded into the demo asset that  see column 9 line 1-21).

As per claims, 4, 11, Adams et al teach a method wherein the controlling includes: notifying, by the processor, the first entity that the second entity has modified the demo asset (see column 9 line 1-21)..

As per claims 5, 12, 18, Adams et al teach a method wherein the usage conditions embedded into the digital watermark are input by the first entity using a user interface, or (ii) automatically input by a learning algorithm that learns preferences of the first entity over time (see column 10 line 16-34).

As per claims, 6, 13, 19, Adams et al teach a method wherein the usage conditions include: a period of usage, an authorized user requirement, and editing capabilities (see column 10 lines 35-56).

As per claims, 7, 14, 20, Adams et al teach a method wherein the demo asset is a configuration of hardware and software for at least one of: a front end interface, including a dashboard, a webpage, and an application front end, and a backend application to handle business logic or acquire services, further wherein the demo asset is configured to access a database (see column 3, line 27-51, column 8 line 19-65, column 9 line 1-21). 




Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FIRMIN BACKER whose telephone number is (571)272-1519.  The examiner can normally be reached on Monday-Thursday 9:00 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FIRMIN BACKER/Supervisory Patent Examiner, Art Unit 3685